DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 6 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (U.S. Publication No. 20060200263) in view of Cooper (U.S. Patent No. 10434525) and Devulapalli et al. (U.S. Publication No. 20050288948) and Bogovich et al. (U.S. Patent No. 9020751).
Regarding claim 6, Knight teaches an equipment monitoring system, comprising: an operating equipment (Fig.1, 104+106); a plurality of sensors associated with the operating equipment (Paragraphs 77-79); a central computer connected (Fig.1, 100) to the plurality of sensors and adapted to transmit sensed data to a storage (Paragraph 74); and a website associated with the storage and having a dashboard having multiple icons that permit a display of multiple monitoring modules having an instant representation of sensed data with real time graphing (Fig.7 and paragraph 74).
Knight is silent about the operating equipment is a portable piece of operating equipment and the storage is a cloud based storage and the website is a cloud hosted website; wherein one of the multiple monitoring modules include an asset tracking and travel efficiency module that displays data related to a location and transport of the portable piece of operating equipment.
Cooper teaches the operating equipment is a portable piece of operating equipment (Column 2, lines 58-61) and the storage is a cloud based storage and the website is a cloud hosted website (Column 8, lines 31-39); wherein one of the multiple monitoring modules include an asset tracking and travel efficiency module that displays data related to a location and transport of the portable piece of operating equipment (Column 3, lines 27-46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Knight’s operating equipment portable, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952). Also, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use cloud based storage and cloud hosted website for Knight’s equipment monitoring system because it would allow remote monitoring of Knight’s equipment.
	The combination of Knight and Cooper is silent about where the processor compares input information with sensed data to show how a crew complies with travel standards, travel efficiency, and an analysis of travel risks and losses.
Devulapalli teaches where the processor compares input information with sensed data to show how a crew complies with travel standards, travel efficiency (Abstract and paragraphs 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to measure travel efficiency because it would allow a company to more efficiently schedule jobs for its technicians as taught by Devulapalli.
The combination of Knight, Cooper and Devulapalli is silent about an analysis of travel risks and losses.
Bogovich teaches an analysis of travel risks and losses (Abstract and column 10, line 61 to column 11, line 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to analyze travel risks and losses because it would allow a user to mitigate risks.
Regarding claim 7, the combinatioin of Knight, Cooper, Devulapalli and Bogovich teaches all the features of claim 6 as outlined above, Knight further teaches wherein one of the multiple monitoring modules includes an equipment monitoring module that displays operational parameters of the operating equipment including pressure and temperature (Paragraphs 77-79).
Knight is silent about the operating equipment is a portable piece of operating equipment.
Cooper teaches the operating equipment is a portable piece of operating equipment (Column 2, lines 58-61).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Knight’s operating equipment portable, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).
Regarding claim 8, the combinatioin of Knight, Cooper, Devulapalli and Bogovich teaches all the features of claim 7 as outlined above, Knight further teaches wherein flow, pressure and temperature thresholds are input into the equipment monitoring module (Paragraphs 68 and 80).
Regarding claim 10, the combinatioin of Knight, Cooper, Devulapalli and Bogovich teaches all the features of claim 6 as outlined above, Cooper further teaches wherein one of the multiple monitoring modules include a rig security model that is adapted to monitor activity and motion related to multiple portable pieces of operating equipment (Column 3, lines 6-9, column 9, lines 37-52 and column 8, lines 58-65).
Regarding claim 11, the combinatioin of Knight, Cooper, Devulapalli and Bogovich teaches all the features of claim 6 as outlined above, the combinatioin of Knight, Cooper, Devulapalli and Bogovich is silent about wherein one of the multiple monitoring modules include a project management module that is adapted to schedule projects, crew, and multiple pieces of operating equipment.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a project management module that is adapted to schedule projects, crew, and multiple pieces of operating equipment, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12, the combinatioin of Knight, Cooper, Devulapalli and Bogovich teaches all the features of claim 6 as outlined above, the combinatioin of Knight, Cooper, Devulapalli and Bogovich is silent about wherein one of the multiple monitoring modules include a sales and estimating module that is adapted to calculate project estimates and manages customer relationship communications based upon preset parameters.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a sales and estimating module that is adapted to calculate project estimates and manages customer relationship communications based upon preset parameters, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, the combinatioin of Knight, Cooper, Devulapalli and Bogovich teaches all the features of claim 6 as outlined above, Devulapalli further teaches wherein one of the multiple monitoring modules include a crew performance and goal board model adapted to compare sensed data with preset goals (Abstract and paragraphs 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to measure travel efficiency because it would allow a company to more efficiently schedule jobs for its technicians as taught by Devulapalli.
Regarding claim 14, the combinatioin of Knight, Cooper, Devulapalli and Bogovich teaches all the features of claim 6 as outlined above, Knight further teaches one or more flow meters (Paragraph 77).
Regarding claim 15, the combinatioin of Knight, Cooper, Devulapalli and Bogovich teaches all the features of claim 6 as outlined above, Knight further teaches wherein the portable piece of operating equipment is a rig assembly having a source of spray components to a plural component proportioner (Fig.1, 104) and a spray gun (Fig.1, 106) connected to the plural component proportioner (Paragraph 61).
Regarding claim 16, the combinatioin of Knight, Cooper, Devulapalli and Bogovich teaches all the features of claim 15 as outlined above, Knight further teaches wherein the plurality of sensors comprises a pressure sensor and a temperature sensor disposed with the spray gun (Paragraphs 77-79).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (U.S. Publication No. 20060200263) in view of Cooper (U.S. Patent No. 10434525) and Devulapalli et al. (U.S. Publication No. 20050288948) and Bogovich et al. (U.S. Patent No. 9020751) and McAndrew et al. (U.S. Publication No. 20160107179).
Regarding claim 17, the combinatioin of Knight, Cooper, Devulapalli and Bogovich teaches all the features of claim 15 as outlined above, Knight further teaches a whip connected to the plural component proportioner that is connected to the spray gun (As shown in Figs. 2-3, there are hoses connected to proportioner and spray gun). 
The combinatioin of Knight, Cooper, Devulapalli and Bogovich is silent about the plural component proportioner extends through a block.
McAndrew teaches the plural component proportioner extends through a block (Fig.1, a block on spray hose 29 between spray gun28 and house 19, also the block has temperature sensors 30 and pressure sensors 26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate McAndrew’s block/hose with temperature and pressure sensor into Knight’s equipment monitoring system because it would make sure fluid goes into Knight’s spray gun with a desired pressure and temperature.
Regarding claim 18, the combinatioin of Knight, Cooper, Devulapalli, Bogovich and McAndrew teaches all the features of claim 17 as outlined above, McAndrew further teaches wherein the plurality of sensors comprises a pressure sensor and a temperature sensor disposed within the block (Fig.1, a block on spray hose 29 between spray gun28 and house 19, also the block has temperature sensors 30 and pressure sensors 26).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (U.S. Publication No. 20060200263) in view of Cooper (U.S. Patent No. 10434525) and Devulapalli et al. (U.S. Publication No. 20050288948) and Bogovich et al. (U.S. Patent No. 9020751) and Maletich et al. (U.S. Publication No. 20180154297).
Regarding claim 19, the combinatioin of Knight, Cooper, Devulapalli and Bogovich teaches all the features of claim 15 as outlined above, the combinatioin of Knight, Cooper, Devulapalli and Bogovich is silent about an air quality monitoring system.
Maletich teaches an air quality monitoring system (Abstract and paragraphs 31 and 55).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Maletich’s air quality monitoring system into Knight’s equipment monitoring system because it would monitor air quality around Knight’s equipment monitoring system and to provide that information to the operator.
Regarding claim 20, the combinatioin of Knight, Cooper, Devulapalli, Bogovich and Maletich teaches all the features of claim 19 as outlined above, Knight further teaches wherein the plurality of sensors are connected to a central computer (Paragraphs 77-79).
Maletich further teaches wherein the air quality monitoring system are connected to a central computer, and the air quality monitoring system is adapted to transmit information to a cloud based storage system (Paragraphs 31, 55, 90, 94 and 148).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (U.S. Publication No. 20060200263) in view of Cooper (U.S. Patent No. 10434525) and Walker (U.S. Publication No. 20060026017).
Regarding claim 21, Knight teaches an equipment monitoring system, comprising: an operating equipment (Fig.1, 104+106); a plurality of sensors associated with the operating equipment (Paragraphs 77-79); a central computer connected (Fig.1, 100) to the plurality of sensors and adapted to transmit sensed data to a storage (Paragraph 74); and a website associated with the storage and having a dashboard having multiple icons that permit a display of multiple monitoring modules having an instant representation of sensed data with real time graphing (Fig.7 and paragraph 74).
Knight is silent about the operating equipment is a portable piece of operating equipment and the storage is a cloud based storage and the website is a cloud hosted website; wherein one of the multiple monitoring modules include a rig security model that is adapted to monitor activity and motion related to multiple portable pieces of operating equipment.
Cooper teaches the operating equipment is a portable piece of operating equipment (Column 2, lines 58-61) and the storage is a cloud based storage and the website is a cloud hosted website (Column 8, lines 31-39); wherein one of the multiple monitoring modules include a rig security model that is adapted to monitor activity and motion related to multiple portable pieces of operating equipment (Column 3, lines 6-9, column 9, lines 37-52 and column 8, lines 58-65).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Knight’s operating equipment portable, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952). Also, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use cloud based storage and cloud hosted website for Knight’s equipment monitoring system because it would allow remote monitoring of Knight’s equipment.
The combination of Knight and Cooper is silent about motion activated cameras and the multiple portable pieces of operating equipment that is locked down by an operator using an input device.
Walker teaches motion activated cameras (Paragraph 260) and the multiple portable pieces of operating equipment that is locked down by an operator using an input device (Paragraph 260, “parked”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate motion activated cameras into Knight’s equipment monitoring system and allow an operator to lock down Knight’s equipment because it would provide more security to Knight’s equipment monitoring system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861